Exhibit 10.25

 

[To be Executed by Authorized Officer of ACE USA Holdings, Inc.]

 

SECOND AMENDMENT

TO ACE USA OFFICER

DEFERRED COMPENSATION PLAN

 

By virtue and in exercise of the amending authority reserved to the Committee by
the provisions of Section 7 of the ACE USA OFFICER DEFERRED Compensation Plan
(the “Plan”) and pursuant to the authority delegated to the undersigned officer
of the Company by a resolution adopted by the Committee (as provided for in the
Plan), the Plan is amended in the following particulars:

 

1. Effective of January 1, 2001, by substituting the following for subsection
2.1 of the Plan:

 

“2.1. Participant. Subject to the terms of the Plan, an individual shall be
eligible to make deferrals under the Plan during any period he or she is an
Eligible Employee. For purposes of the Plan, the term “Eligible Employee” for
any period shall be those individuals designated as Eligible Employees, either
by individual designation by the Committee or by being a member of a group
designated by the Committee.”

 

2. Effective as of January 1, 2001, by adding the following new subsection to
the Plan to follow immediately after subsection 4.7 thereof:

 

“4.8. Cash-Out Election. A Participant may make a one-time election (a “Cash-Out
Election”) to have his entire Account balance distributed, in a single lump sum
payment, in cash, within 30 days following the date that such election is filed
with the Employer, subject to the following:

 

(a) The amount actually distributed to an electing Participant under this
subsection 4.8 shall be equal to the Participant’s entire Account balance,
reduced by an amount equal to 10 percent of such balance. The portion of the
Participant’s Account balance that is not distributed to the Participant’s
pursuant to this paragraph (a) shall be forfeited as a penalty.

 

(b) Notwithstanding the provisions of Section 2, for the remainder of the Plan
Year in which the Cash-out Election is effective and for the next following Plan
Year, no Deferral Election by the Participant under subsection 2.2 shall be
given effect.

 

Notwithstanding the foregoing provisions of this subsection 4.8, and without
limiting the amending authority reserved to the Committee by the provisions of
Section 7 of the Plan, the Committee may amend this subsection 4.8 at any time
and in any respect, including as to amounts previously credited to a
Participant’s Account, to the extent that the Committee determines that such
amendment is necessary or desirable by



--------------------------------------------------------------------------------

reason of any change in tax laws or regulations or interpretations thereof;
provided, however, that no such amendment shall apply with respect to amounts
actually distributed under this subsection 4.8 before the later of the date on
which the amendment is adopted or effective.”

 

IN WITNESS WHEREOF, the undersigned officer of the Company has caused these
presents to be executed on behalf of the Company this          day of
                    , 2001.

 

ACE USA Holdings, Inc.

By     Its    



--------------------------------------------------------------------------------

[Action by the Committee]

 

SECOND AMENDMENT

TO ACE USA OFFICER

DEFERRED COMPENSATION PLAN

 

RESOLVED, that the ACE USA OFFICER DEFERRED Compensation Plan (the “Plan”) is
hereby amended in the following particulars:

 

1. Effective of January 1, 2001, by substituting the following for subsection
2.1 of the Plan:

 

“2.1. Participant. Subject to the terms of the Plan, an individual shall be
eligible to make deferrals under the Plan during any period he or she is an
Eligible Employee. For purposes of the Plan, the term “Eligible Employee” for
any period shall be those individuals designated as Eligible Employees, either
by individual designation by the Committee or by being a member of a group
designated by the Committee.”

 

2. Effective as of January 1, 2001, by adding the following new subsection to
the Plan to follow immediately after subsection 4.7 thereof:

 

“4.8. Cash-Out Election. A Participant may make a one-time election (a “Cash-Out
Election”) to have his entire Account balance distributed, in a single lump sum
payment, in cash, within 30 days following the date that such election is filed
with the Employer, subject to the following:

 

(a) The amount actually distributed to an electing Participant under this
subsection 4.8 shall be equal to the Participant’s entire Account balance,
reduced by an amount equal to 10 percent of such balance. The portion of the
Participant’s Account balance that is not distributed to the Participant’s
pursuant to this paragraph (a) shall be forfeited as a penalty.

 

(b) Notwithstanding the provisions of Section 2, for the remainder of the Plan
Year in which the Cash-out Election is effective and for the next following Plan
Year, no Deferral Election by the Participant under subsection 2.2 shall be
given effect.

 

Notwithstanding the foregoing provisions of this subsection 4.8, and without
limiting the amending authority reserved to the Committee by the provisions of
Section 7 of the Plan, the Committee may amend this subsection 4.8 at any time
and in any respect, including as to amounts previously credited to a
Participant’s Account, to the extent that the Committee determines that such
amendment is necessary or desirable by reason of any change in tax laws or
regulations or interpretations thereof; provided, however, that no such
amendment shall apply with respect to



--------------------------------------------------------------------------------

amounts actually distributed under this subsection 4.8 before the later of the
date on which the amendment is adopted or effective.”

 

FURTHER RESOLVED, that the Chairman, President, Secretary, Controller, Treasurer
and any Executive Vice President of the Company (the “Authorized Officers”) be
and any of them hereby is authorized to execute and deliver all such documents,
to do and perform all other acts and things, and to take all other steps
relating to the transactions referred to in the foregoing resolution as he/she
shall deem advisable.